589 F.2d 123
William TOOMEY, Petitioner-Appellee,v.Anthony YOUNG, Acting Warden, Danbury Federal CorrectionalInstitution, Danbury, Connecticut, et al.,Respondents-Appellants.
No. 472, Docket 78-2091.
United States Court of Appeals,Second Circuit.
Argued Dec. 21, 1978.Decided Jan. 22, 1979.

Henry E. Davis, Atty., Dept. of Justice, Washington, D. C.  (Philip B. Heymann, Asst. Atty. Gen., and George W. Calhoun, Atty., Dept. of Justice, Washington, D. C., of counsel), for respondents-appellants.
Kenneth A. Liebman, Yale Law Student, New Haven, Conn.  (Dennis E. Curtis, Judith Resnik, Stephen Wizner, Alice Bussiere and Mary Keller, New Haven, Conn., of counsel), for petitioner-appellee.
Before FEINBERG, MULLIGAN and GURFEIN, Circuit Judges.
PER CURIAM:


1
We affirm the orders below on the opinions of the District Court for Connecticut (Hon. Jon O. Newman, Judge ), reported in 442 F. Supp. 387 (1977) and 449 F. Supp. 336 (1978).